DETAILED ACTION
This non-final office action is in response to claims 1-15 filed on 09/06/2019 for examination. Claims 1-21 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 and 09/06/2019 have been considered by the examiner. 
Drawings
The drawings filed on 09/06/2019 are been accepted. 

Claim Objections
Claim 3, 4 and 8 are objected because following informalities:
In line 4 of claim 3, examiner suggests to replace “P2P network data” with - - a P2P network - -.
In line 8 of claim 4, examiner suggests to replace “P2P network data” with - - a P2P network - -.
In line 5 of claim 8, examiner suggests to replace “for obtaining” with - - for transferring or transmitting or sending or display - -.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because 
Claim 1 is directed to a system comprising a “processor” without reciting any related hardware.  It is believed that such elements would reasonably be interpreted by one of ordinary skill as any portion of a computer program, including the forms of software, per se. Thus the claim in question do not appear to fall within a statutory category of invention as set forth in 35 U.S.C. 101. 
Claim 2-14 are rejected for carrying same deficiencies as claim 1.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al. (JP2016115997, hereinafter Yokota). 
Regarding claim 1 and 15, Yokota teaches an information processing apparatus, comprising: a processor that generates a plurality of pieces of authority information for obtaining user information classified into a plurality of categories (Yokota: Abstract: The storage information access control method is provided for a system comprising a storage device T in which various information I of a plurality of individuals X are stored and that a plurality of users U of different classes access. Access levels AL are added to the various information I of the individuals X, and the information I are stored in a first storage part 5 for each of the access levels AL; Claim 13:  A program for causing a computer to execute the access control method according to any one of claims 1 to 12; Para. 0068: First, a level (AL, L, 1 ≦ L≦ N L) accessible to the information is set for a plurality of pieces of information (I, K, arbitrary K pieces of information) relating to M individuals (X, I, 1 ≦ I ≦ M), and an encryption key (K L) is prepared for each AL (I, K, or any K pieces of information) M)); wherein the processor generates the authority information to correspond to each of a plurality of the categories (Yokota: Para. 0068: an encryption key (K L) is prepared for each AL (I, K, or any K pieces of information) M); Para. 0023: The stored information is encrypted and decrypted by the encryption key for each access level). 
Regarding claim 2, Yokota teaches the information processing apparatus according to claim 1, In addition, Yokota further teaches wherein the processor hierarchically classifies the user information into a plurality of hierarchies (Yokota: Para. 0018: various information (I i, k) relating to a plurality of individuals (X i) is accumulated, and a plurality of users (U p) of different types are accumulated…. various information (I i, k) about the individual (X i) is stored in the first storage unit (5) according to the contents of the access level (AL l); Para. 0029: the accumulated information is divided into access levels (AL: Access Level) for the information; Para. 0037: Also, as AL level information corresponding to typical Predicated, {Physical Condition, access lever, 4} {Age, access level, 3} ……… etc. This can be used as a guideline when associating AL (Access Level) with personal information). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of  Buchegger et al. (“PeerSoN: P2P Social Networking — Early Experiences and Insights”, hereinafter Buch).
Regarding claim 3, Yokota teaches the information processing apparatus according to claim 2.
Yet, Yokota does not teach wherein the processor registers the hierarchical user information in P2P network data.
However, in the same field of endeavor, Buch teaches wherein the processor registers the hierarchical user information in P2P network data (Buch: Page 1, para. 02: To provide users with privacy protection in OSN, we propose using a peer-to-peer (P2P) infrastructure and encryption for social networks; Page 2, para. 02: To protect privacy, user data is encrypted and only accessible to those who have the right keys. The user determines who gets keys to what data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Yokota to include wherein the processor registers the hierarchical user information in P2P network data as disclosed by Buch. One of ordinary skill in the art would have been motivated to make this modification in order to protect user privacy as suggested by Buch (Buch: Page 2, para. 02). 
Regarding claim 4, combination of Yokota and Buch teaches the information processing apparatus according to claim 3. In addition, Yokota further teaches wherein the authority information is key information, and the processor encrypts the hierarchical user information using the key information or electronically signs the hierarchical user information using the key information (Yokota: Para. 0068: an encryption key (K L) is prepared for each AL (I, K, or any K pieces of information) M); Para. 0023: The stored information is encrypted and decrypted by the encryption key for each access level). 
In addition, Buch teaches registers the hierarchical user information in the P2P network data (Page 1, para. 02: To provide users with privacy protection in OSN, we propose using a peer-to-peer (P2P) infrastructure and encryption for social networks; Page 2, para. 02: To protect privacy, user data is encrypted and only accessible to those who have the right keys. The user determines who gets keys to what data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include registering the hierarchical user information in the P2P network data as disclosed by Buch. One of ordinary skill in the art would have been motivated to make this modification in order to protect user privacy as suggested by Buch (Buch: Page 2, para. 02).
Regarding claim 5, combination of Yokota and Buch teaches the information processing apparatus according to claim 4. In addition, Yokota further teaches wherein the processor generates the key information using a public key cryptosystem or a common key cryptosystem (Yokota: Para. 0023: The stored information is encrypted and decrypted by the encryption key for each access level; Para. 0068: an encryption key (K L) is prepared for each AL (I, K, or any K pieces of information) M)). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Buch, and further in view of McKenzie (US20160140653).
Regarding claim 6, combination of Yokota and Buch teaches the information processing apparatus according to claim 5. 
Yet, the combination does not teach wherein a plurality of pieces of the key information is a plurality of public keys generated from one private key.
However, in the same field of endeavor, Mckenzie teaches wherein a plurality of pieces of the key information is a plurality of public keys generated from one private key (McKenzie: Para. 0028: multiple public keys may be generated for the one private key 106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein a plurality of pieces of the key information is a plurality of public keys generated from one private key as disclosed by Mckenzie. One of ordinary skill in the art would have been motivated to make this modification in order to generate multiple public key using one private key as suggested by Mckenzie (Mckenzie: Para. 0028). 
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Gorodyansky (US20120023332, hereinafter Goro).  
Regarding claim 7, Yokota teaches the information processing apparatus according to claim 1. 

However, in the same field of endeavor, Goro teaches wherein the processor manages the authority information in association with an account of a social network service of a user (Goro: Para.0026: the user can designate specific individual friends by their respective profile names, user IDs or any similar criteria, within the social network to view the user data; Para. 0027: the inventive filter is configured to automatically assign a virtual decryption key necessary to decrypt the user's private data to all the users to whom the permission to view the information was granted by the user using the inventive filter; Para. 0039: The information regarding the fields to be encrypted may be stored in the user preferences section of the user's account or area with the security/privacy mediator 303/305; Para. 0044: only authorized users would be able to view encrypted fields of the user's profile on the social networking website).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Yokota to include wherein the processor manages the authority information in association with an account of a social network service of a user as disclosed by Goro. One of ordinary skill in the art would have been motivated to make this modification in order to protect user privacy on social networks as suggested by Goro (Goro: Para. 0019). 
Regarding claim 8, combination of Yokota and Goro teaches the information processing apparatus according to claim 7. In addition, Goro teaches wherein the processor transmits, in response to a browsing request from another device via the social network service, the authority information for obtaining the user information to the other device (Goro: Para. 0029: The assigned virtual decryption key(s) 106 are transmitted to the designated individual users or groups of users using any known or later developed secure key transmission protocol. In one embodiment of the invention, the designated individual users or groups of users will be able to decrypt the data only if they also use the inventive filter, which may be also implemented as web browser plug-in. In this implementation, the key is transmitted by the inventive filter used by the user to the one or more inventive filters 107 operated by the designated users or groups of users. In this case, the designated users or groups of users use the received key 106 to decrypt encrypted data 108, which they receive from the social networking website 104. The decrypted data 109 can be read by the designated users; Para.0041: other users would access the private information of the user using the same inventive security/privacy mediator 303/305 and user terminal 311 by means of a request/response 312, which involves the authentication of the accessing user with the inventive security/privacy mediator 303/305; Para. 0043: the user would either provide the decryption key to the recipient or identify the recipient to the security/privacy mediator 303/305. In the first instance, the recipient would input the received decryption key into the security/privacy mediator 303/305 and use it to access the message from the user, whereupon the security/privacy mediator 303/305 would decrypt the message using the provided decryption key, enabling the recipient to view the message). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the processor transmits, in response to a browsing request from another device via the social network service, the authority information for obtaining the user information to the other device as disclosed by Goro. One of ordinary skill in the art would have been motivated to make this modification in order to protect user privacy on social networks as suggested by Goro (Goro: Para. 0019).
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Goro, and further in view of Yokosato et al. (US20080216177, hereinafter Yoko).
Regarding claim 9, combination of Yokota and Goro teaches the information processing apparatus according to claim 8. 

However, in the same field of endeavor, Yoko teaches wherein the processor generates information associated with a browsing condition for browsing the user information, and transmits the information associated with a browsing condition together with the authority information (Yoko: Para. 0141: the information about the browsing conditions is also incorporated in the license information. When the type of the electronic watermark and the extraction key information are incorporated, such information items are also encrypted using the public key of the client terminal 1 to be transmitted together as part of the license information; Para. 0272: The license information transmission and reception function of the DRM mode tool, using the protocol of the DRM mode the client terminal 1 employs,  sends back the license information including the decryption key of the contents and browsing conditions). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the processor generates information associated with a browsing condition for browsing the user information, and transmits the information associated with a browsing condition together with the authority information as disclosed by Yoko. One of ordinary skill in the art would have been motivated to make this modification in order to protect owner’s rights as suggested by Yoko (Yoko: Para. 0227). 
Regarding claim 10, combination of Yokota, Goro and Yoko teaches the information processing apparatus according to claim 9. In addition, Yoko further teaches wherein the browsing condition includes any one of a browsing period, a browsing count, and a transfer count (Yoko: Para. 0048: the user can browse the multimedia contents by purchasing a browsing right of the multimedia contents the distribution server 4 offers, and by carrying out streaming by the time when the term of validity expires. Alternatively, it is assumed that the user can browse the multimedia contents a designated number of times). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the browsing condition includes any one of a browsing period, a browsing count, and a transfer count as disclosed by Yoko. One of ordinary skill in the art would have been motivated to make this modification in order to protect owner’s rights as suggested by Yoko (Yoko: Para. 0227).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Goro, and further in view of McCoy et al. (US20160321676, hereinafter McCoy). 
Regarding claim 11, combination of Yokota and Goro teaches the information processing apparatus according to claim 8. 
Yet, the combination does not teach wherein information associated with virtual currency that is a consideration for obtaining the user information is received from the other device that requests the browsing request.
However, in the same field of endeavor, McCoy teaches wherein information associated with virtual currency that is a consideration for obtaining the user information is received from the other device that requests the browsing request (McCoy: Para. 0027: social networks, messaging, micro-blogs, and so on, provide easy mechanisms for users to view, share, and appropriate content provided by others; Para. 0028: the systems and methods may provide distribution channels for digital content, using social media networks and other networks, smart contract execution environments for regulating usage and payments of fees and royalties for use of digital content, systems for content and/or rights exchange, block chain-based media usage metering, rights transactions and payment completion services; Para. 0029: publishing a preview version of the digital content item within the social network service, receiving an indication of a purchase of rights to the digital content item by an entity associated with the social network service, and providing an actual version of the digital content item to the entity that purchased the rights to the digital content item; Para. 0107: the content management system 110 or marketplace 1000 receives an indication of a purchase of rights to the digital content item by an entity associated with the social network service; Para. 0112: the marketplace 1000 facilitates a payment from the entity to the user for the exclusive license to the rights). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein information associated with virtual currency that is a consideration for obtaining the user information is received from the other device that requests the browsing request as disclosed by McCoy. One of ordinary skill in the art would have been motivated to make this modification in order to protect owner’s digital content as suggested by McCoy (McCoy: Para. 0027).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Goro, and further in view of  Ahmad et al. (“Information Retrieval from Social Networks: A Survey”, 3rd Int’l Conf. on Recent Advances in Information Technology, 2016, hereinafter Ahmad).
Regarding claim 12, combination of Yokota and Goro teaches the information processing apparatus according to claim 7. 
Yet, the combination does not teach wherein a different type of the user information is managed depending on a type of the social network service. 
However, in the same field of endeavor, Ahmad teaches wherein a different type of the user information is managed depending on a type of the social network service (Ahmad: Page 1, section 2: Modern social networking services are helping users to interact and disseminate information. Currently available social networks can be classified into three types: i) Social Interaction based Services: This type of social network includes Facebook[2], MySpace[3], LinkedIn[4], Twitter[5] etc. ii) Multimedia Oriented Services: This types of social network includes YouTube [6], Flickr [7], Delicious [8] etc. iii) Modern Question Answering based Services: This type of services include Stack Overflow [9], Yahoo! Answers [10], Quora [11]; Page 2, Section 3: Different types of information shared by users on the above discussed services may be classified as [12]: i) profile based information, ii) content based information iii) network based information and iv) hybrid information as shown in Fig.1; a) Textual Content based Information: Many social networking services focus on textual information. Twitter [5] platform provides short text message (140 character broadcast messages) service to its user for sharing information with followers. On question answering site Quora [11] user post questions in the form of text and receive answers from their followers,which is also in textual form. Java et al [21] studied Twitter [5] in which updates or posts were made by briefly describing individual person’s current status within a limit of 140 characters; b) Visual Content based Information: This type of information includes personal photos and videos shared by individual on YouTube [06], Flickr [07], and Facebook [2]. C. Marlow et al. 2006 [22] described Flicker as a photo sharing system that allows its users to store and tag their personal photos, maintain a network of contacts and tag others photos. Again C. Marlow et al. 2006 [22] defined YouTube as a video sharing system that allow its users to upload video content and explain it with tags). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein a different type of the user information is managed depending on a type of the social network service as disclosed by Ahmad. One of ordinary skill in the art would have been motivated to make this modification in order to retrieve user information from different type of social networks as suggested by Ahmad (Ahmad: Abstract). 
Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yokota in view of Hasswa et al. (“Managing Presence and Policies in Social Network Dependent Systems”, 10th IEEE International Workshop on Wireless Local Networks, 2010, hereinafter Hasswa).
Regarding claim 13, Yokota teaches the information processing apparatus according to claim 1. 
Yet, Yokota does not teach wherein the user information includes information associated with education received by a user. 
However, in the same field of endeavor, Hasswa teaches wherein the user information includes information associated with education received by a user (Hasswa: Page 691, section 1: Through Social Networks, users are able to create a social profile that includes a wealth of information ranging from hobbies, interests, favourites, education, and career to emotions, thoughts and feelings). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Yokota to include wherein the user information includes information associated with education received by a user as disclosed by Hasswa. One of ordinary skill in the art would have been motivated to make this modification in order to manager user information on social networks as suggested by Hasswa (Hasswa: abstract). 
Regarding claim 14, Yokota teaches the information processing apparatus according to claim 1.
Yet, Yokota does not teach wherein the user information includes information associated with an organization to which a user belongs.
However, in the same field of endeavor, Hasswa teaches wherein the user information includes information associated with an organization to which a user belong (Hasswa: Page 691, section 1: Through Social Networks, users are able to create a social profile that includes a wealth of information ranging from hobbies, interests, favourites, education, and career to emotions, thoughts and feelings). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Yokota to include wherein the . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Spalka US20110179286: generating multiple public keys using one private key
Zeng US 20070143608: generating multiple public keys using one private key
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438